Citation Nr: 0603542	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1950 to July 1953 and from October 1954 to October 
1957.  He had an additional period of active duty in the 
United States Air Force from December 1957 to December 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history

In May 2002, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability.  The October 2002 rating decision 
denied the claim, and he appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
right eye disability.  He essentially claims that he 
experienced retinal detachment and a macular hole as a result 
of various surgeries performed at VA facilities in August 
1973, October 1989, and July 1991.  

Factual Background

The Board believes a brief recitation of the veteran's 
pertinent medical history is in order.

The veteran underwent a right intracapsular cataract 
extraction with iridectomy at a VA facility in August 1973.  
An identical procedure was performed on the veteran's left 
eye in October of that same year.  Treatment records 
following these procedures indicate that the veteran's post-
operative course was "totally uneventful."  

The medical record is silent for any complaint or treatment 
of an eye disability or vision loss until 1987, at which time 
the veteran reported blurred vision in the right eye; he was 
diagnosed with chronic conjunctivitis.  The veteran was 
subsequently diagnosed with aphakia in October 1989 and 
underwent an anterior chamber intraocular lens implantation 
at a VA facility later that same month.  Treatment records 
again reveal that the veteran tolerated the procedure well 
and his post-operative course was described as 
"uneventful."  Following this procedure, the veteran again 
complained of blurred vision in January 1990 and was treated 
for conjunctivitis in June of that year.

The veteran next reported "abrupt onset partial blindness in 
the right eye" immediately prior to his admission to a VA 
facility in July 1991.  On examination, he was found to have 
a 75 percent retinal detachment in that eye.  A "scleral 
buccal procedure with SF6 gas injection and paracentesis" 
was performed to correct the problem.  Following this 
surgery, the veteran had a "complication of [a] macular 
hole" postoperatively.  The veteran continued to complain of 
blurred, fuzzy, and indistinct vision following this 
procedure.

Reason for remand

Medical opinion

The only medical evidence in the claims file after 1993 is a 
November 2003 opinion of a VA physician.  After consulting 
with another physician, the reviewer noted that the cataract 
surgery performed in 1973 carried with it a three to four 
percent chance of retinal detachment, and increased the 
veteran's changes of experiencing retinal detachment at a 
later date.  He further stated that VA was not negligent in 
providing care to the veteran and that it was impossible to 
determine if the veteran's macular hole was related to the 
1973 surgery or the veteran's retinal detachment.

The November 2003 opinion suffers from several flaws and 
leaves a number of unanswered questions.  First, the reviewer 
focused solely on the 1973 surgery in his analysis and failed 
to comment on the role the veteran's subsequent surgeries may 
have had on his overall disability picture.  The reviewer 
also failed to state what, if any, additional disability 
resulted from the macular hole.  More importantly, the 
conclusions reached appear to be based largely on statements 
made by another physician, who apparently did not review the 
file.  The November 2003 VA review also contains no 
indication of the current state of the veteran's right eye 
disability or vision loss.  

Because no medical examination and/or findings regarding an 
eye disability have been added to the record in well over a 
decade, and because the November 2003 reviewer's opinion does 
not address key questions, the Board believes that a remand 
of the claim is in order to afford the veteran a VA eye 
examination. 

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and request 
that he identify all treatment for any 
right eye disability from 1993 to the 
present.  The veteran should be allowed 
the opportunity to submit these records 
himself or to provide VA authorization to 
obtain any records so identified.  Any 
such medical records so obtained should 
be associated with the veteran's VA 
claims folder.

2.  After obtaining any additional 
medical evidence identified by the 
veteran or his representative, VBA should 
arrange for examination of the veteran by 
a VA ophthalmologist to determine the 
nature and extent of the veteran's right 
eye disability and vision loss.  The 
veteran's VA claims file should be made 
available to, and reviewed by, the 
examiner prior to the examination.  
After reviewing the claims file and 
conducting a physical examination of the 
veteran, the examiner should answer the 
following questions with respect to each 
of the veteran's eye surgeries (i.e. in 
August 1973, October 1989, and July 
1991):

a.)  With respect to each individual 
procedure, is it as likely as not that 
additional eye disability (including 
retinal detachment and a macular hole) 
resulted?

b.)  If the examiner finds that the 
veteran suffered additional right eye 
disability as a result of any of the 
veteran's various VA eye surgeries or 
combination thereof, s/he should express 
an opinion as to whether the veteran 
incurred such additional disability as a 
result of carelessness, negligence, lack 
of proper skill, error of judgment, or 
similar instance of fault on the part of 
VA medical professionals in performing 
the surgeries.  
The examiner should also express an 
opinion as to whether any additional 
right eye disability was the result of an 
event not reasonably foreseeable.

The report of the examination should be 
associated with the veteran's VA claims 
file.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

